Citation Nr: 1034016	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

A hearing was held before the undersigned Veterans Law Judge in 
June 2010, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.  
See also 38 C.F.R. § 4.125(a) (2009).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, and his alleged in service 
stressors have not been corroborated.  However, the Veteran has 
presented consistent testimony concerning his in-service 
stressors, and some, such as his testimony that his unit came 
under fire while on missions, seem to meet the new criteria that 
the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others.  

Accordingly, in light of the amendment to VA regulations 
discussed above, the Board finds that a remand is necessary to 
afford the Veteran a VA examination with a VA psychiatrist or 
psychologist or a psychiatrist or psychologist with whom VA has 
contracted.  This examiner is asked to render an opinion as to 
whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to that event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror; 

2) that the claimed stressor is adequate to support a diagnosis 
of PTSD; and 

3) that the Veteran's symptoms are related to the claimed 
stressor.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination of his PTSD.  The examiner 
should note any functional impairment caused 
by the Veteran's disability, including a full 
description of the effects of his disability 
upon his ordinary activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that: 

1) the Veteran experienced, witnessed, or was 
confronted by an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; 

2) that the claimed stressor is adequate to 
support a diagnosis of PTSD; and 

3) that the Veteran's symptoms are related to 
the claimed stressor.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 


2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

